Title: From James Madison to David Gelston, 24 November 1809
From: Madison, James
To: Gelston, David


Dear Sir
Washington Novr. 24. 1809
I have recd. your favor of the 20th. I cannot doubt the pipe of Brandy to which it relates belongs to me. I have long known that one sent by Mr. Lee, was carried into England, where I understood that the neutral part of the Cargo was acquitted; the Vessel being condemned. Mr. Jos. Forrest now in N. Y. with a vessel coming round hither, has been requested to take charge of the Article. You will oblige me therefore by making use of the oppy: taking into consideration whether a Case over the Pipe be necessary to secure the Brandy agst. adulteration. Be pleased also to drop me notice of whatever expences are to be repd. you; and to accept my friendly respects
James Madison
